Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 11/17/2020. In virtue of this communication, claims 1-10, 13-16, 18-23 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 13-16, 18-22 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20150003338 (hereinafter referred to as Xue). 
Consider claim 1, 18, 23, Xue teaches an electronic equipment arranged in a wireless communication system comprising a single base station equipment (see at least ¶ [0011], Fig. 1, “…base station (BS) 102 having multiple antennas…”), the electronic equipment see at least ¶ [0011], Fig. 1, “…a user equipment (UE)…”) comprising processing circuitry configured to: 
estimate a distance between a network side equipment and a user equipment according to an angle of arrival of a downlink signal measured by the user equipment (see at least ¶ [0016], “…determines, from the received uplink probing signal, a plurality of angles-of-arrival for a corresponding plurality of paths between the mobile user equipment and the multiple antennas. At 206, method 200 transmits, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival…”) and an angle of arrival of an uplink signal measured by the network side equipment (see at least ¶ [0016], “…determines, from the received uplink probing signal, a plurality of angles-of-arrival for a corresponding plurality of paths between the mobile user equipment and the multiple antennas. At 206, method 200 transmits, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival…” and further see at least ¶ [0047], Fig. 2, “…receiving an uplink probing signal from the mobile user equipment; determining, from the received uplink probing signal, a plurality of angles-of-arrival for a corresponding plurality of paths between the mobile user equipment and the multiple antennas; transmitting, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival, each downlink probing signal being a virtual antenna port with respect to the mobile user equipment; receiving, from the mobile user equipment…”); and 
determine a position of the user equipment according to the distance between the network side equipment and the user equipment and the angle of arrival of the uplink signal (see at least ¶ [0066], “…transmitting, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival, each downlink probing signal being a virtual antenna port with respect to the mobile user equipment, each downlink probing signal appearing to originate from a different location from the point of view of the mobile user equipment the uplink probing signal and the downlink probing signals…”). 
Consider claim 2 (depends on at least claim 1), Xue discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Xue teaches calculate the distance between the network side equipment and the user equipment according to an angle of transmission of the uplink signal, an angle of transmission of the downlink signal, the angle of arrival of the downlink signal and the angle of arrival of the uplink signal (see at least ¶ [0015], “…feedback can be simplified to focus on rank determination and beam selection, which can reduce or simplify calculations…” and further see at least [0018], “…the spatial signature of the n-th path, f.sub.UL is the uplink frequency, F.sub.0 is the carrier frequency, and .DELTA. is the antenna distance in terms of wavelength at F.sub.0. The received signal has the mathematical form of several DFT vectors…”).
Consider claim 7 (depends on at least claim 1), Xue discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Xue teaches the angle of arrival of the downlink signal and the angle of arrival of the uplink signal are associated with the direct path between the user equipment and the network side equipment (see at least ¶ [0066], “…transmitting, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival, each downlink probing signal being a virtual antenna port with respect to the mobile user equipment, each downlink probing signal appearing to originate from a different location from the point of view of the mobile user equipment the uplink probing signal and the downlink probing signals…”).
Consider claim 8 (depends on at least claim 1), Xue discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Xue teaches the angle of transmission of the uplink signal is associated with a direction of an uplink transmission beam of the user equipment, and the angle of transmission of the downlink signal is associated with a direction of a downlink transmission beam of the network side equipment (see at least ¶ [0066], “…transmitting, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival, each downlink probing signal being a virtual antenna port with respect to the mobile user equipment, each downlink probing signal appearing to originate from a different location from the point of view of the mobile user equipment the uplink probing signal and the downlink probing signals…”).
Consider claim 13 (depends on at least claim 1), Xue discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Xue teaches determine the position of the user equipment according to the distance between the network side equipment and the user equipment, the angle of arrival of the uplink signal, and a position of the network side equipment (see at least ¶ [0066], “…transmitting, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival, each downlink probing signal being a virtual antenna port with respect to the mobile user equipment, each downlink probing signal appearing to originate from a different location from the point of view of the mobile user equipment the uplink probing signal and the downlink probing signals…”). 
Consider claim 14 (depends on at least claim 1), Xue discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Xue teaches transmit a positioning instruction message to the user equipment, wherein the positioning instruction message comprises at least one of the following: a positioning start time, positioning duration, an uplink transmission beam for the user equipment, and a downlink transmission beam for the network side equipment (see at least ¶ [0066], “…transmitting, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival, each downlink probing signal being a virtual antenna port with respect to the mobile user equipment, each downlink probing signal appearing to originate from a different location from the point of view of the mobile user equipment the uplink probing signal and the downlink probing signals…”).
Consider claim 15 (depends on at least claim 1), Xue discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Xue teaches the electronic equipment serves as the network side equipment, and the processing circuitry is further configured to: transmit the downlink signal to the user equipment by using a downlink transmission beam, and receive the angle of arrival of the downlink signal measured by the user equipment; and receive the uplink signal from the user equipment transmitted by using an uplink transmission beam, and measure the angle of arrival of the uplink signal (see at least ¶ [0011], Fig. 1, “…base station (BS) 102 having multiple antennas…, …a user equipment (UE)…” and further see at least Fig. 1, 2).
Consider claim 16 (depends on at least claim 1), Xue discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Xue teaches measure the angle of arrival of the uplink signal according to uplink signals received by different antennas of the network side equipment without generating a reception beam, when receiving the uplink signal from the user equipment (see at least ¶ [0056], “…for virtual antenna ports numbering greater than four, down selecting the virtual antenna ports to a number fewer than four based on channel state information reference signal measurements…” and further see  [0057]).
Consider claim 19 (depends on at least claim 18), Xue discloses the limitations of claim 18 as applied to claim rejection 18 above and further discloses:
Xue teaches transmit the uplink signal to the network side equipment by using an uplink transmission beam, for the network side equipment to measure the angle of arrival of the uplink signal, and receive the downlink signal from the network side equipment transmitted by using a downlink transmission beam, and measure the angle of arrival of the downlink signal (see at least ¶ [0016], “…determines, from the received uplink probing signal, a plurality of angles-of-arrival for a corresponding plurality of paths between the mobile user equipment and the multiple antennas. At 206, method 200 transmits, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival…” and further see at least ¶ [0047], Fig. 2, “…receiving an uplink probing signal from the mobile user equipment; determining, from the received uplink probing signal, a plurality of angles-of-arrival for a corresponding plurality of paths between the mobile user equipment and the multiple antennas; transmitting, from the multiple antennas, a plurality of downlink probing signals directionally toward corresponding angles-of-arrival in the plurality of angles-of-arrival, each downlink probing signal being a virtual antenna port with respect to the mobile user equipment; receiving, from the mobile user equipment…”).
Consider claim 20 (depends on at least claim 18), Xue discloses the limitations of claim 18 as applied to claim rejection 18 above and further discloses:
Xue teaches measure the angle of arrival of the downlink signal according to downlink signals received by different antennas of the user equipment without generating a reception beam, when receiving the downlink signal from the network side equipment (see at least ¶ [0011], Fig. 1, “…base station (BS) 102 having multiple antennas…, …a user equipment (UE)…” and further see at least Fig. 1, 2).
Consider claim 21 (depends on at least claim 18), Xue discloses the limitations of claim 18 as applied to claim rejection 18 above and further discloses:
Xue teaches receive a positioning instruction message, wherein the positioning instruction message comprises at least one of the following: a positioning start time, positioning duration, an uplink transmission beam for the user equipment, and a downlink transmission beam for the network side equipment (see at least ¶ [0011], Fig. 1, “…base station (BS) 102 having multiple antennas…, …a user equipment (UE)…” and further see at least Fig. 1, 2).
Consider claim 22 (depends on at least claim 18), Xue discloses the limitations of claim 18 as applied to claim rejection 18 above and further discloses:
Xue teaches during beam sweeping, measure a channel quality of each of a plurality of pairs of beams between the user equipment and the network side equipment; and report the plurality of pairs of beams and the channel quality of each of the plurality of pairs of beams to the network side equipment (see at least ¶ [0030], “…DL probing with precoded beams towards significant UL AoAs. In some examples, the virtual antenna ports are specifically designed based on A.sub.est from equation (3). The eNB tells the UE that N1 ports are supported in the transmission. Here N1 can take on the value of 1, 2, 4, or 8. One can choose N1 elements A.sub.N1 from A.sub.est to cover the significant directions in A.sub.es …” and further see at least ¶ [0032], “…when N1 is small, e.g., less than 4, the UE uses the equations (1) and (2) above, and an older codebook for RI/CQI/PMI feedback. As a second option, when N1 is large, e.g., larger than 4, the UE first down-selects the ports into less than 4 based on CSI-RS measurement and throughput considerations, then calculates the best RI/CQI/PMI based on the selected beams. As a third option, the BS can provide explicit phase/power feedback for each port…”).

Allowable Subject Matter
Claims 3-6, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645